2019 IL 122956



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 122956)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                    OCTAVIUS LORENZO JOHNSON, Appellee.


                              Opinion filed January 25, 2019.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, Burke, and
     Neville concurred in the judgment and opinion.



                                         OPINION

¶1       In this case, we consider whether a defendant who enters into a negotiated plea
     agreement may challenge a sentence that conforms to the plea agreement, on the
     ground that the trial court relied on improper aggravating factors, without
     withdrawing his guilty plea under Illinois Supreme Court Rule 604(d) (eff. Dec. 11,
     2014). The appellate court recognized a split of authority on the issue and held that
     Rule 604(d) did not bar a defendant under these circumstances from challenging
     the sentence. 2017 IL App (4th) 160920. For the following reasons, we reverse in
     part and vacate in part the judgment of the appellate court.


¶2                                         BACKGROUND

¶3       In October 2013, defendant Octavius Lorenzo Johnson was charged by
     indictment in connection with several controlled drug incidents occurring on two
     separate days. The charges included possession with intent to deliver between 1 and
     15 grams of a controlled substance within 1000 feet of a church (720 ILCS
     570/401(c), 407(b)(1) (West 2012)), a Class X felony; three counts of delivery of
     less than 1 gram of a controlled substance within 1000 feet of a church (id.
     §§ 401(d), 407(b)(2)), a Class 1 felony; and five counts of lesser-included offenses.

¶4       In November 2014, defendant entered into a negotiated plea agreement in
     which he agreed to plead guilty to two counts of unlawful delivery of a controlled
     substance within 1000 feet of a church—a Class 1 felony with a sentencing range of
     4 to 15 years. Id.; 730 ILCS 5/5-4.5-30(a) (West 2012). 1 In exchange, the State
     agreed to dismiss the seven remaining charges and to recommend a sentencing cap
     of 13 years’ imprisonment.

¶5       After the McLean County circuit court delivered Illinois Supreme Court Rule
     402 (eff. July 1, 2012) admonishments and received a factual basis for the pleas,
     defendant acknowledged that he understood he was agreeing to a sentence of no
     less than 4 years and no more than 13 years. The court accepted defendant’s guilty
     pleas and entered findings of guilt.

¶6       At the sentencing hearing, the court was presented with defendant’s
     presentence investigation report. Defendant’s prior convictions included resisting a
     peace officer, criminal trespass to property, four counts of aggravated driving under
     the influence involving two fatalities and two counts of great bodily harm,
     operating an uninsured motor vehicle, and unlawful restraint. He was appearing
     before the court for sentencing on his sixth felony and second driving under the
     influence (DUI) conviction.

         1
          Defendant also pleaded guilty at that time to a separate charge of driving under the influence
     with no agreement as to the sentence. That plea agreement is not at issue here.




                                                   -2-
¶7         The State recommended that the court impose a 13-year sentence, citing
       protection of the public and defendant’s extensive prior criminal history. The State
       also informed the court that the current offenses were committed while defendant
       was on probation for the offense of unlawful restraint and that the unlawful restraint
       was committed while defendant was on “parole” from the DUI offense. There was
       also a joint recommendation by both parties to terminate and discharge defendant
       unsuccessfully from probation.

¶8         Defendant sought a six-year sentence, noting mitigating factors. Defense
       counsel argued that “defendant caused no physical harm by his actions here,”
       although “there may be said to be a potential for harm.” Counsel pointed out a
       substantial history with alcohol abuse without any meaningful intervention,
       defendant’s age of 31 years, his difficult childhood circumstances, and his poor
       education. Counsel also noted defendant’s participation in a number of
       rehabilitation programs while in pretrial custody. Defendant also made a statement
       in allocution. He acknowledged his alcoholism and expressed his remorse and his
       desire to be accountable and to apply what he has learned to better himself. He
       stated that his “intentions and motives were never to hurt [anybody].”

¶9         The circuit court then made the following findings. In mitigation, the trial court
       commended defendant’s actions taken toward rehabilitation while in custody but
       disagreed with defendant’s assertion that there was a lack of harm or threat of harm.
       The court explained the harm in “hurting others” that cared for him in his life and
       the harm, “as you have pointed out to a lesser degree,” from

          “preying, in essence, upon the addictions of others, and so when you are selling
          drugs, in essence, to individuals who are addicted, you know that you’re not
          helping them. It’s for profit; it’s for gain. It could, or might, cause serious
          physical harm to them depending upon how they use or abuse those drugs, so
          that isn’t a factor in mitigation.”

¶ 10       In aggravation, the trial court found, “the conduct threatened serious harm. You
       did receive compensation, that being for committing the offense, that being of
       selling drugs.” The court then referenced defendant’s “revolving door” criminal
       history—this was defendant’s sixth felony, he was on “parole” for the offense of
       aggravated DUI at the time he committed the unlawful restraint, and he was on
       probation for the unlawful restraint at the time he committed the current drug



                                               -3-
       offenses. The trial court further found, as defendant had acknowledged in
       allocution, that there was a necessity to deter others from committing the same
       types of crimes and the need to balance the factors in aggravation and mitigation.

¶ 11       Although the court expressly stated that the State’s recommendation for a
       13-year sentence was justified in this case, the trial court recognized that defendant
       had utilized the resources available to him while in custody to try to better himself.
       The court imposed concurrent prison terms of 11 years—2 years below the
       maximum agreed-upon sentencing cap. The trial court then admonished defendant
       with respect to his right to appeal and explained that, to preserve his right to appeal,
       defendant must first file a motion to withdraw the plea and vacate the judgment.

¶ 12       Thereafter, despite the admonishment, defendant filed a pro se motion to
       reduce his sentence, arguing that the sentence was excessive in light of his
       rehabilitative potential. At a hearing on the motion, where defendant was
       represented by counsel, the court indicated that, because defendant’s sentence was
       pursuant to a plea agreement, the court could not simply reconsider his sentence.
       The court informed defendant that, if he wished to try to “go back to square one,”
       he must move to withdraw his plea. The court explained that, if defendant’s motion
       were granted, all nine charges would be reinstated, the court would no longer be
       limited to a cap of 13 years, and defendant faced a potential penalty on the Class X
       charge of 6 to 30 years in prison, if convicted. After discussing the matter with
       counsel, defendant was granted leave to file an amended motion to withdraw his
       plea.

¶ 13       At the hearing on the motion to withdraw his plea, defendant argued that his
       plea was not knowing and voluntary. He testified that his counsel was ineffective
       because he did not inform him about all of the facts of his case, failed to sufficiently
       argue his rehabilitative potential, and told him that, notwithstanding the
       agreed-upon cap of 13 years, his sentence would not be double digits. He
       acknowledged that he was informed by the court that any sentence imposed would
       not be less than 4 years and would not be more than 13 years in the event the court
       concurred in the agreement, and he indicated that he had understood that the State
       was recommending the maximum 13-year sentence under the agreement at that
       time.




                                                -4-
¶ 14       The circuit court denied the motion, finding no legal basis to allow the plea to
       be withdrawn. In reaching its conclusion, the court noted that the State had already
       made certain concessions at the time of the plea agreement from a 15-year
       maximum penalty to a 13-year maximum penalty and that the court specifically
       took into consideration the rehabilitation offered by counsel in reducing the
       sentence. The court continued to find that an 11-year sentence was appropriate.

¶ 15        On initial appeal, the appellate court remanded for counsel’s strict compliance
       with the certificate requirement of Rule 604(d). On remand, defendant chose not to
       file any new postplea motion or amend his motion. The court once again denied the
       motion to withdraw the plea.

¶ 16       On appeal after remand, defendant abandoned any claim that the trial court
       erred in denying his motion to withdraw his plea. Instead, for the first time, he
       argued that he need not withdraw his plea where the trial court erred in sentencing
       him. He argued that the court improperly relied on two statutory aggravating
       factors—that his conduct caused or threatened serious harm and that he received
       compensation for committing the offenses—inherent in his drug offense. Although
       he recognized that he never raised this argument in the circuit court, he requested
       that the claim be reviewed for plain error.

¶ 17       The State did not refute the merits of defendant’s argument that the circuit court
       relied on improper sentencing factors, nor did it respond to defendant’s request for
       plain-error review. Rather, the State raised a threshold issue, contending that
       defendant’s negotiated plea barred him from raising his sentencing challenge
       pursuant to Rule 604(d).

¶ 18        After examining the applicable rules and the relevant case law, the appellate
       court held that a defendant who enters into a partially negotiated plea agreement
       need not withdraw his plea in order to challenge his sentence on the basis that the
       trial court relied on improper sentencing factors. 2017 IL App (4th) 160920, ¶ 42.

¶ 19        In proceeding to reach the merits of defendant’s appeal, the court found that the
       trial court did not “make any dismissive or emphatic comments” when it listed the
       improper factors in aggravation and “did not specifically elaborate” on them,
       “instead simply enumerating them among other aggravating factors.” Id. ¶ 50. The
       court then found that, where the record was “unclear whether or how much weight




                                               -5-
       was afforded to the improper aggravating factors,” the court committed reversible
       error, which required a remand for a new sentencing hearing. Id. ¶¶ 51-52.

¶ 20       Despite the court’s finding that defendant failed to fully develop his plain-error
       argument, the court was persuaded that the rules of forfeiture should be relaxed in
       this particular case due to the lack of clarity with respect to defendant’s rights and
       obligations under Rule 604(d). The court concluded that the errors rose to the level
       of second-prong plain error because the error deprived him of a fair sentencing
       hearing. Id. ¶¶ 55-56. We allowed the State’s petition for leave to appeal. Ill. S. Ct.
       R. 315 (eff. July 1, 2017).


¶ 21                                        ANALYSIS

¶ 22       The sole issue before this court is whether the appellate court erroneously
       reached the merits of defendant’s sentencing challenge. That determination turns
       on the proper application of Rule 604(d), which is a question of law, reviewed
       de novo. People v. Cole, 2017 IL 120997, ¶ 20.


¶ 23                        I. Historical Development of Rule 604(d)

¶ 24       Illinois Supreme Court Rule 604(d) governs the procedures to be followed
       where a defendant seeks to challenge a judgment entered after pleading guilty. The
       rule, in its original form, provided that “[n]o appeal from a judgment entered upon a
       plea of guilty shall be taken unless the defendant *** files in the trial court a motion
       to withdraw his plea of guilty and vacate the judgment.” 58 Ill. 2d R. 604(d) (eff.
       July 1, 1975).

¶ 25      In 1992, this court amended Rule 604(d) to provide that

          “[n]o appeal from a judgment entered upon a plea of guilty shall be taken unless
          the defendant *** files in the trial court a motion to reconsider the sentence, if
          only the sentence is being challenged, or, if the plea is being challenged, a
          motion to withdraw his plea of guilty and vacate the judgment.” 145 Ill. 2d R.
          604(d) (eff. Aug. 1, 1992).




                                                -6-
¶ 26       In several subsequent decisions by this court, we examined the contours of the
       amended rule. In People v. Evans, 174 Ill. 2d 320, 332 (1996), we held that a
       defendant may not unilaterally seek to reduce his sentence by filing a motion for
       sentence reconsideration under Rule 604(d) where he pleads guilty to certain
       charges in exchange for an agreement to dismiss charges and recommend a specific
       sentence—a plea arrangement characterized as “negotiated.” In that situation, a
       defendant must move to withdraw the plea and vacate the judgment and show that
       the granting of the motion is necessary to correct a manifest injustice. Id.

¶ 27       Our rationale for this conclusion was dictated by the nature of the plea
       agreement and the application of contract law principles. We explained that a
       defendant who seeks to reduce the agreed-upon sentence seeks “to hold the State to
       its part of the bargain while unilaterally modifying the sentence[ ] to which they
       had earlier agreed.” Id. at 327. Such a practice would violate contract principles
       because, in a negotiated plea agreement, “the guilty plea and the sentence ‘go hand
       in hand’ as material elements of the plea bargain.” Id. at 332.

¶ 28       Thereafter, in People v. Linder, 186 Ill. 2d 67 (1999), we applied the same
       contract law principles with equal force where a defendant agreed to plead guilty in
       exchange for a recommended sentencing cap. Again, we highlighted the
       significance of the plea bargaining process. Under this type of negotiated plea, we
       reasoned that, “[b]y agreeing to plead guilty in exchange for a recommended
       sentencing cap, a defendant is, in effect, agreeing not to challenge any sentence
       imposed below that cap on the grounds that it is excessive.” Id. at 74. We explained
       that under these circumstances, allowing a defendant to move to reconsider his
       sentence without withdrawing his plea “unfairly binds the State to the terms of the
       plea agreement while giving the defendant the opportunity to avoid or modify those
       terms.” Id. Thus, we held these types of negotiated agreements raised the same
       concerns that were present in Evans. Id.

¶ 29       The special concurrence highlighted that the State’s sentencing concession was
       a material component of the bargain and, by virtue of this type of agreement, the
       State “forgoes or limits its ability at sentencing to seek a sentence from the full
       range of penalties set forth in the Code of Corrections.” Id. at 80 (Freeman, C.J.
       specially concurring).




                                              -7-
¶ 30       In contrast to the circumstances presented in Evans and Linder, in People v.
       Lumzy, 191 Ill. 2d 182, 187 (2000), we held that, where absolutely no agreement
       existed between the parties as to the defendant’s sentence, a defendant is not
       required to withdraw his plea in order to challenge his sentence. Under this type of
       plea, no contract principles were violated, and the “sentence did not go ‘hand in
       hand’ with the plea” because the State “did not make any facet of sentencing an
       element of its bargain with defendant.” Id. at 189 (Freeman, J., specially
       concurring).

¶ 31       Thereafter, in People v. Diaz, 192 Ill. 2d 211, 225 (2000), we summarized that
       under Rule 604(d) a defendant is not required to move to withdraw his guilty plea in
       order to challenge his sentence where the plea bargain is silent as to sentencing.
       However, we reiterated that, where the plea agreement between a defendant and the
       State concerns both the charging and sentencing aspects of the defendant’s case, the
       defendant must move to withdraw the plea. Id. Our rationale was again animated by
       the nature of the plea and contract principles because the sentence is premised upon
       the plea.

          “The existence of a sentencing concession by the State activates the application
          of the Evans rule, as the sentence is thereby made a part of the bargain between
          the parties. Therefore, if a plea agreement limits or forecloses the State from
          arguing for a sentence from the full range of penalties available under law, in
          order to challenge his sentence, a defendant must first move to withdraw his
          plea in the trial court. If the court grants the motion, both parties are then
          returned to the status quo as it existed prior to the acceptance of the plea.” Id.

¶ 32      In 2000, consistent with the development of our case law, this court amended
       Rule 604(d). The rule now includes the following pertinent language:

          “No appeal shall be taken upon a negotiated plea of guilty challenging the
          sentence as excessive unless the defendant, within 30 days of the imposition of
          sentence, files a motion to withdraw the plea of guilty and vacate the judgment.
          For purposes of this rule, a negotiated plea of guilty is one in which the
          prosecution has bound itself to recommend a specific sentence, or a specific
          range of sentence, or where the prosecution has made concessions relating to
          the sentence to be imposed and not merely to the charge or charges then




                                              -8-
          pending.” Ill. S. Ct. R. 604(d) (eff. Nov. 1, 2000).


¶ 33                 II. Application of Rule 604(d) to Defendant’s Challenge

¶ 34       The State maintains that Rule 604(d) precludes a defendant who entered into a
       negotiated guilty plea from challenging a sentence that was statutorily authorized
       and within the terms of the plea agreement. The State argues that pursuant to Rule
       604(d) defendant’s recourse is to seek to withdraw the plea and vacate the
       judgment. In support, the State argues that the current version of the rule is a logical
       codification of the Evans-Linder-Diaz line of cases and that the historical evolution
       of the rule rebuts defendant’s assertions.

¶ 35       The State notes that this court has exempted the application of Rule 604(d) to
       negotiated pleas in two narrow instances: (1) where a defendant challenged his
       sentence as not authorized by statute (People v. Williams, 179 Ill. 2d 331 (1997);
       People v. Wilson, 181 Ill. 2d 409 (1998)) and (2) where a defendant challenged the
       statute under which he was sentenced as facially unconstitutional and void ab initio
       (People v. Guevara, 216 Ill. 2d 533 (2005)). The State asserts that defendant’s
       sentencing challenge does not fall within either instance.

¶ 36       Defendant acknowledges that he does not wish to withdraw his “favorable”
       plea. Rather, in an attempt to preclude the application of the rule to his claim on
       appeal, defendant maintains there is a distinction between a challenge to a sentence
       as being “excessive” and the challenge he now makes—a challenge to a sentence
       because the court improperly relied on certain statutory aggravating factors. He
       maintains that the distinction lies in the fact that his challenge is one of
       constitutional dimension that implicates due process and fundamental fairness.

¶ 37       The Second and Fourth Districts have drawn a distinction between an
       “excessive” sentencing challenge and an “improper” sentencing challenge, finding
       the latter challenge not barred by Rule 604(d). See, e.g., 2017 IL App (4th) 160920;
       People v. Palmer-Smith, 2015 IL App (4th) 130451; People v. Martell, 2015 IL
       App (2d) 141202. The Third District rejected this argument, finding it would
       reduce the withdrawal requirement of Rule 604(d) to “nothingness” and would
       deny the State the benefit of its bargain in negotiated pleas. People v. Rademacher,




                                                -9-
       2016 IL App (3d) 130881, ¶¶ 58-60. Thus, to resolve this split in authority, we
       consider the nature of defendant’s challenge.

¶ 38       Defendant contends that the circuit court considered improper aggravating
       factors in sentencing that were inherent in the offense. The aggravating factors that
       may be applied by the circuit court in sentencing are creatures of statute. See 730
       ILCS 5/5-5-3.2 (West 2014). The prohibition against dual use of an aggravating
       factor, referred to as “double enhancement,” is “based on the assumption that, in
       designating the appropriate range of punishment for a criminal offense, the
       legislature necessarily considered the factors inherent in the offense.” People v.
       Phelps, 211 Ill. 2d 1, 12 (2004). Thus, when a defendant contends the court
       improperly considered a statutory aggravating factor that was implicit in the
       offense, the defendant is asserting that the court imposed a “ ‘harsher sentence than
       might otherwise have been imposed’ ” had the court not considered the improper
       statutory factor. Id. (quoting People v. Gonzalez, 151 Ill. 2d 79, 83-84 (1992)).

¶ 39       Thus, defendant’s argument is essentially that, had the trial court not erred in its
       application of the statute and had it not erroneously considered those statutory
       factors, he would have gotten a lower sentence than the 11-year sentence that was
       imposed. Stated another way, defendant contends the court imposed an excessive
       sentence.

¶ 40        Notably, this argument has been indeed characterized in our case law as an
       excessive sentence challenge. See, e.g., People v. Saldivar, 113 Ill. 2d 256, 265-66
       (1986) (“defendant contends in this court that his sentence is excessive because a
       material element of the offense was the primary aggravating factor on which the
       circuit court relied in imposing sentence”); People v. Reed, 2018 IL App (1st)
160609, ¶ 54 (“defendant argues his 50-year sentence *** is excessive because the
       trial court improperly considered elements of those crimes as aggravating factors in
       sentencing”).

¶ 41      Ultimately, we find the nature of defendant’s challenge to be a distinction
       without a difference for purposes of Rule 604(d). To find otherwise would allow
       almost every sentencing challenge in a criminal case to be restated in a
       constitutional due process framework as a way to avoid the rule. This type of
       exception would result in making Rule 604(d)’s requirements superfluous.




                                                - 10 -
¶ 42       Rather, we find Diaz to be ample support for our conclusion that the nature of
       the plea agreement and contract principles bar defendant from moving to
       reconsider his sentence. In Diaz, the defendant entered into a negotiated plea in
       which he agreed to plead guilty to certain charges in exchange for the State’s
       agreement to certain sentencing concessions, which resulted in a recommendation
       to cap his sentence at 30 years. The defendant received a sentence of 20 years, well
       within the bargain, but sought to challenge his sentence on appeal because the trial
       court improperly allowed certain evidence to be introduced during the sentencing
       proceedings. As a result of the evidentiary errors committed by the circuit court,
       defendant argued he was entitled to a new sentencing hearing. The State contended
       that the plea agreement was analogous to the agreement in Linder and, therefore,
       defendant’s recourse was to move to withdraw his plea. We agreed.

¶ 43       We first reconfirmed that the nature of the plea was one in which the State made
       sentencing concessions, which meant that defendant’s “guilty plea and sentence
       ‘[went] hand in hand’ as material elements of the plea bargain.” Diaz, 192 Ill. 2d at
       224. The plea agreement specifically limited the State from arguing for a sentence
       from the full range of penalties available under the law. Id. Therefore, based on the
       nature of his plea agreement and contract law principles, defendant was required to
       move to withdraw his plea under Rule 604(d). Id. at 225.

¶ 44       Additionally, this court in Diaz specifically rejected the defendant’s assertion
       that the nature of the error in his case—the court improperly allowing certain
       evidence at the sentencing hearing—was more akin to the types of sentencing
       challenges allowed in Williams and Wilson, where the sentences did not conform
       with the statute. We held that the defendant’s reliance on those cases was misplaced
       because he was not asserting that his sentence was not authorized by statute. Id. at
       225-26.

¶ 45       Similarly, in this case, defendant entered into a negotiated plea in which he
       pleaded guilty in exchange for not only dismissal of certain charges, including a
       Class X offense, but also sentencing concessions by the State. Defendant’s plea
       was entered with the full knowledge that he could receive a sentence within the
       cap—that is, any sentence within the 4- to 13-year range. Defendant received a
       sentence two years below the maximum sentence of 13 years to which he knew he
       could be sentenced. Under the agreement, defendant avoided a potential




                                              - 11 -
       punishment beyond that which he deemed to be fair and received the certainty of a
       lower sentencing range. The sentence imposed was within the terms of the bargain
       and was well within the permissible sentencing range for that offense.

¶ 46       Like the defendant in Diaz, defendant now seeks to retain the State’s
       concession while freely challenging his sentence. As in Diaz, “by virtue of its
       agreement with defendant, the State ‘limited its ability to argue at sentencing from
       the full panoply of penalties contained in the Code of Corrections.’ ” Id. at 224
       (quoting Linder, 186 Ill. 2d at 79 (Freeman, C.J., specially concurring)). In other
       words, in this case, the State was foreclosed from urging the circuit court to impose
       a 15-year sentence. As a result, the sentence cap and plea went together as material
       elements of the plea bargain. Defendant has received a sentencing benefit from the
       agreement not to seek a sentence above the cap and has received the certainty of a
       lower sentencing range. To “allow defendant to unilaterally modify his agreement
       under these circumstances while holding the State to its end of the bargain” would
       violate contract principles. Id.

¶ 47       Consistent with our precedent, defendant’s recourse under Rule 604(d) was to
       seek to withdraw the plea and return the parties to the status quo as it existed prior
       to the acceptance of the plea. Defendant followed that course of action but failed to
       show the plea was not voluntary or knowing or that the granting of his motion was
       necessary to correct a manifest injustice. See Evans, 174 Ill. 2d at 332. He has now
       chosen to abandon any argument on appeal with respect to the withdrawal of his
       plea.

¶ 48       Contrary to defendant’s contention, neither Williams nor Wilson requires a
       different conclusion here. At the outset, those cases were premised upon the
       “void-sentence rule”—that a sentence that was not authorized by statute was void
       and could be corrected at any time. People v. Arna, 168 Ill. 2d 107, 113 (1995). In
       People v. Castleberry, 2015 IL 116916, ¶¶ 11-18, we abolished that rule as
       unconstitutionally unsound.

¶ 49       We need not consider whether Williams and Wilson survive Castleberry
       because those cases are simply factually inapposite. Although, in both Williams and
       Wilson, we distinguished the defendants’ arguments from excessive sentence
       challenges, the sentences imposed violated the allowable statutory penalty for the
       defendants’ particular crime. In Williams, the court improperly imposed two



                                               - 12 -
       consecutive sentences for a single offense. Williams, 179 Ill. 2d at 336. In Wilson,
       one of the sentences violated the statutory requirement that it be imposed
       consecutively and not concurrently, and another sentence exceeded the maximum
       authorized extended-term sentence allowable for the offense charged. Wilson, 181
Ill. 2d at 414.

¶ 50       In contrast, here, defendant does not contend that his sentence exceeded the
       permissible statutory penalty for the offense charged. Nor does defendant claim
       that a sentence of 11 years is unconstitutional. Rather, he seeks to enforce the
       “favorable” agreement while seeking reconsideration of the sentence.

¶ 51       Defendant’s reliance on our decision in People v. Heider, 231 Ill. 2d 1 (2008),
       fares no better. Initially, as the State points out, the court in Heider was neither
       asked to consider nor addressed the application of Rule 604(d) to the defendant’s
       sentencing challenge. Accordingly, Heider cannot be interpreted to express any
       view by this court as to the implications of Rule 604(d) to the circumstances of this
       case. Furthermore, the case was factually distinguishable where, unlike the present
       case, the trial court did not accept the sentence according to the recommended
       agreement. Rather, the defendant received a sentence more onerous than the State
       had recommended. Accordingly, defendant’s reliance on Heider is misplaced.

¶ 52       Despite the nature of the plea agreement and the contract principles at issue,
       defendant maintains that his challenge is distinct because it implicates the integrity
       of the judicial system. He also contends that he is otherwise left with a Hobson’s
       choice to accept the court’s erroneous sentence or withdraw a favorable plea.

¶ 53       Again, we find the nature of defendant’s challenge no different than the
       challenge in Diaz for purposes of applying Rule 604(d), where the defendant
       similarly argued he was denied a fair sentencing hearing because the trial court
       allowed improper evidence to be introduced at the hearing. Despite that fact, the
       defendant entered into a negotiated plea agreement to a sentence that was
       authorized by statute and was within the terms of the agreement. To hold that under
       these circumstances a defendant’s recourse is to seek to withdraw the plea and
       return the parties to the status quo does not undermine judicial integrity.

¶ 54      Nor do we find a different conclusion is warranted by the United States
       Supreme Court’s recent decisions in Class v. United States, 583 U.S. ___, 138 S.




                                               - 13 -
       Ct. 798 (2018), and Rosales-Mireles v. United States, 585 U.S. ___, 138 S. Ct. 1897
       (2018). In Class, 583 U.S. at ___, 138 S. Ct. at 801-02, the Supreme Court held that
       a guilty plea does not “bar a criminal defendant from later appealing his conviction
       on the ground that the statute of conviction violates the Constitution.” The claims at
       issue in Class challenged “the Government’s power to criminalize [the
       defendant’s] (admitted) conduct.” Id. at ___, 138 S. Ct. at 805. We do not disagree
       that the claims at issue in Class are distinct, as we previously explained in Guevara,
       216 Ill. 2d 533, where we concluded that Rule 604(d) did not bar a sentencing
       challenge by the defendant on direct appeal contending that the statute under which
       he was sentenced was facially unconstitutional and void ab initio.

¶ 55       Rosales-Mireles involved whether a federal circuit court’s error in calculating a
       defendant’s sentencing range under the federal sentencing guidelines warranted
       relief under the fourth prong of the federal plain-error test when raised for the first
       time on appeal. Rosales-Mireles, 585 U.S. at ___, 138 S. Ct. at 1908. Although the
       defendant pleaded guilty, there was no agreement as to sentencing. The facts before
       the Court were akin to an open plea in Illinois, which we have already explained
       does not implicate the same contract principles present in this case. Id. at ___, 138
       S. Ct. at 1905. The Court was neither asked to consider nor addressed the
       applicability of plain-error review of the claim in relation to the type of negotiated
       plea agreement presented here.


¶ 56                                      CONCLUSION

¶ 57       In sum, after considering the language of the rule and this court’s precedent, we
       hold that a defendant who enters into a negotiated plea agreement may not
       challenge his sentence on the basis that the court relied on improper statutory
       sentencing factors. This type of sentencing challenge is an excessive sentence
       challenge. Under Rule 604(d), a defendant’s recourse is to seek to withdraw the
       guilty plea and return the parties to the status quo before the plea.

¶ 58       Accordingly, the appellate court erred in addressing the merits of defendant’s
       sentencing challenge. For the foregoing reasons, we reverse, in part, and vacate, in
       part, the judgment of the appellate court, which remanded for a new sentencing
       hearing.




                                               - 14 -
¶ 59   Appellate court judgment reversed in part and vacated in part.




                                         - 15 -